  Case 19-40658                Doc 51      Filed 04/18/19 Entered 04/18/19 15:04:08      Desc Main
                                             Document     Page 1 of 1


                                    UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF MINNESOTA


 In re:                                                                                     Chapter 7
                                                                                   BKY 19-40658-KHS
 Scheherazade, Inc,

                      Debtor.


                            ORDER APPROVING USE OF CASH COLLATERAL


          This case is before the court on the trustee's expedited motion to approve use of cash

collateral and for grant of adequate protection.

          For reasons stated orally and recorded in open court,

          IT IS ORDERED:

          1.         The request for expedited hearing is granted.

          2.         The motion for use of cash collateral is granted. The trustee is authorized to use

cash collateral in connection with the sale as defined in the motion and for the expenses set forth

in Exhibit A to the motion as well as any other expenses necessary to preserve and protect the

collateral.

          3.         The trustee is authorized to grant a replacement lien to BHM Capital, LLC on the

BHM collateral as defined in the motion, which replacement lien shall have the same nature,

character, validity, priority, dignity, extent and effect of any such lien as the pre-petition lien held

by BHM.

          4.         No additional steps need to be taken to perfect the replacement lien authorized

herein.

Dated: April 18, 2019                                ______________________________
                                                     /e/ Kathleen H. Sanberg
                                                     Kathleen H. Sanberg
                                                     Chief United States Bankruptcy Judge 
NOTICE OF ELECTRONIC ENTRY AND
FILING ORDER OR JUDGMENT
Filed and Docket Entry made on04/18/2019
Lori Vosejpka, Clerk, by TT
